         Case 3:20-cv-01294-RS Document 81 Filed 05/06/21 Page 1 of 3



 1 ORRICK, HERRINGTON & SUTCLIFFE LLP            GORDON REES SCULLY MANSUKHANI, LLP
   AMY K. VAN ZANT (SBN 197426)                  CRAIG J. MARIAM (SBN 225280)
 2 avanzant@orrick.com                           cmariam@grsm.com
   JASON K. YU (SBN 274215)                      ANTHONY D. PHILLIPS (SBN 259688)
 3 jasonyu@orrick.com                            aphillips@grsm.com
   TAMMY SU (SBN 329652)                         EUNICE J. LIAO (SBN 330655)
 4 tsu@orrick.com                                eliao@grsm.com
   1000 Marsh Road                               275 Battery Street, Suite 2000
 5 Menlo Park, CA 94025-1015                     San Francisco, CA 94111
   Telephone:   (650) 614 7400                   Telephone: (415) 986-5900
 6 Facsimile:   (650) 614 7401                   Facsimile: (877) 306-0043
 7 Attorneys for Plaintiff                       Attorneys for Defendant
   TRADESHIFT, INC.                              BUYERQUEST, INC.
 8

 9
                                   UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11

12 TRADESHIFT, INC., a Delaware corporation,       Case No. 3:20-cv-1294-RS
13                    Plaintiff,                   STIPULATION AND ORDER TO
                                                   MODIFY CASE SCHEDULE
14         v.
15 BUYERQUEST, INC., an Ohio corporation,

16                    Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
                                                          STIPULATION AND [PROPOSED] ORDER
                                                                  TO MODIFY CASE SCHEDULE
                                                                       CASE NO. 3:20-CV-1294-RS
        Case 3:20-cv-01294-RS Document 81 Filed 05/06/21 Page 2 of 3



 1                          STIPULATION TO MODIFY CASE SCHEDULE

 2            Tradeshift, Inc. (“Tradeshift”) and BuyerQuest, Inc. (“BuyerQuest”), by and through their
 3   respective counsel of record, hereby stipulate as follows:
 4            WHEREAS, the Court issued an Initial Case Management Order on June 2, 2020 (ECF
 5   36) identifying certain deadlines for fact discovery, expert reports, expert discovery, and
 6   dispositive motions;
 7            WHEREAS, pursuant to the Stipulation of the parties, on January 21, 2021 (ECF 52), the
 8   Court entered an Order modifying certain discovery deadlines set by the Initial Case Management
 9   Order;
10            WHEREAS, pursuant to further Stipulation of the parties, on February 19, 2021 (ECF 60),
11   the Court entered an Order further modifying certain discovery deadlines;
12            WHEREAS, the parties have engaged and continue to engage in good faith conferrals
13   regarding discovery and preparation of the case for trial;
14            WHEREAS, notwithstanding good faith efforts to schedule depositions, the parties agree
15   they need additional time to complete depositions given certain scheduling conflicts and, as a
16   result, have stipulated to a proposed revised schedule for completing discovery,
17            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between
18   the parties, through their respective counsel of record and subject to the approval of the Court,
19   that the dates in the February 19, 2021 Stipulation and Order to Modify Discovery Deadlines
20   shall be modified as follows:
21
      Event                             Current Deadline
22    Last day to take non-expert       April 30, 2021                   May 15, 2021
      deposition.
23
      Opening Expert Reports            May 14, 2021                     June 4, 2021
24
      Rebuttal Expert Reports           June 11, 2021                    July 2, 2021
25
      Expert Discovery Cutoff           July 9, 2021                     July 23, 2021
26    Dispositive Motion Hearing        September 9                      No Change
27    Pretrial Conference               October 20, 2021                 No Change

28    Trial                             November 1, 2021                 No Change

                                                                  STIPULATION AND [PROPOSED] ORDER
                                                       -1-          TO MODIFY DISCOVERY DEADLINES
                                                                               CASE NO. 3:20-CV-1294-RS
         Case 3:20-cv-01294-RS Document 81 Filed 05/06/21 Page 3 of 3



 1   Dated:May 6, 2021                                 By:    /s/ Amy K Van Zant
                                                              AMY K. VAN ZANT
 2                                                            Attorneys for Plaintiff
                                                              TRADESHIFT, INC.
 3

 4   Dated:May 6, 2021                                 By:    /s/ Anthony Phillips
                                                              ANTHONY PHILLIPS
 5                                                            Attorneys for Defendant
                                                              BUYERQUEST, INC.
 6

 7
                                                ATTESTATION
 8

 9            I attest that, under Civil Local Rule (5-1)(i)(3), I have obtained concurrence in the filing of
10   this document from all Signatories.
11                                                                         /s/ Jason K. Yu
                                                                             Jason K. Yu
12

13

14   IT IS SO ORDERED
15   Dated: May 6, 2021
16

17                                                        RICHARD SEEBORG
                                                          Chief United States District
18                                                        Judge
19

20

21

22

23

24

25

26

27

28

     4141-3053-2141
                                                                    STIPULATION AND [PROPOSED] ORDER
                                                       -2-            TO MODIFY DISCOVERY DEADLINES
                                                                                 CASE NO. 3:20-CV-1294-RS
